DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 2/01/22. By virtue of this amendment, claims 1-27 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Sasaki et al (US Pub. No: 2016/0128148).
Regarding claim 1, Sasaki et al disclose in figure 4 that, a switching driving circuit, comprising: a switch (M1) configured to switch a current supplied to a target circuit(C1,L1 502); a sensing resistor (Rcs( connected to the switch(M1); a controller (200) configured to control the switch(M1) by comparing a sensing voltage applied to the sensing resistor(Rcs) with a reference voltage(Vasm); and Saaki et al obviously disclose or capable of performing that, a compensation circuit(202, 204, logic(514), (LEB (210), (209) and dimming pulse (240)) configured to regulate the reference voltage (Vzero) based on an amount of variation of an input voltage input(VN2 and Vzt) into the target circuit(M1,L1, C1 and 502)(paragraph [0060] for target current) and an output voltage(OUT and CS) output from the target circuit(C1, L1, 502). Paragraphs [0059-0073].

Sasaki et al also disclose wherein the compensation circuit is configured to output the reference voltage having a varied set value. See abstract for the control circuit has a logic circuit (206) that generates a control pulse such that control pulse is switched to an on/off level that corresponds to an on/off state of switching transistor when set/reset pulse is asserted.
Claim 1 of Sasaki et al also disclose wherein the control circuit comprises: a current limit comparator that asserts a reset pulse when a current detection signal that corresponds to a voltage drop across the detection resistor exceeds a setting value; a zero current detection circuit that asserts a set pulse when a current that flows through the inductor becomes substantially zero; a logic circuit that receives the set pulse and the reset pulse, and that generates a control pulse such that (i) when the set pulse is assert.
Regarding claim 2, Sasaki et al disclose in figures 4 and 8 that, wherein the controller (200) turns off the switch, in response to the sensing voltage and the reference voltage being substantially identical to each other. Paragraphs [0010, 0017, 0084].
Regarding claim 3, Sasaki et al obviously disclose or capable of performing that, wherein the compensation circuit (202, 204, logic(514), (LED (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage to have a low value based on the increase amount of the input voltage(Vns ,Vzt)), in response to the input voltage and the output voltage increasing simultaneously, and the compensation circuit is configured to regulate the reference voltage to have a high value based on the decrease amount of the input voltage, in response to the input voltage and the output voltage decreasing simultaneously. Paragraphs [0064-73].
Regarding claim 4, Sasaki et al obviously disclose or capable of performing that, wherein the compensation circuit (logic(514), (LED (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage to have a low value based on the increase amount of the output voltage, in response to the input voltage being constant and the output voltage increasing, and the compensation circuit is configured to regulate the reference voltage to have a high value based on the decrease amount of the output voltage, in response to the input voltage being constant and the output voltage decreasing. Paragraphs [0064-73].


Regarding claim 6, Sasaki et al disclose in figure 4 that, further comprising: a voltage divider(R11-R12 and C11) connected to the switch(M1) and the controller(200), configured to apply a divided voltage to the controller(200).
Regarding claim 7, Sasaki et al disclose in figure 4 that, wherein the voltage divider (R11-R12, C11) comprises: resistors (R11-R12) configured to divide voltage; and a capacitor (C11) connected in series with the resistors(R11-R12).
Regarding claim 8, Sasaki et al disclose in figure 4 that, wherein the compensation circuit (202, 204, logic(514), (LED (210), (209) and dimming pulse (240)) comprises a first conversion block (204) configured to convert a level of the input voltage(Vn2 and Vzt)), and wherein the output voltage is the divided voltage(R11,R12,C11).
Regarding claim 9, Sasaki et al disclose in figure 4 that, wherein the compensation circuit (202, 204, logic(514), (LED (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage to have a low value based on an increase amount of the input voltage, in response to the input voltage and the divided voltage increasing simultaneously, and the compensation circuit (logic(514), (LED (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage to have a high value based on a decrease amount of the input voltage, in response to the input voltage and the divided voltage decreasing simultaneously. Paragraphs [0064-73].
Regarding claim 10, Sasaki et al disclose in figure 4 that, wherein the compensation circuit (202, 204, logic(514), (LED (210), (209) and dimming pulse (240))is configured to regulate the reference 
Regarding claim 11, Sasaki et al disclose in figure 4 that, wherein the controller(200) comprises: an input terminal(Vzt) configured to check the input voltage(Vn2); a voltage divider terminal configured to check the divided voltage(R11-R12, C11); a switching terminal configured to check a switching control signal applied to the switch from the controller(200); a sensing terminal configured to check the sensing voltage; and a reference voltage terminal configured to check the reference voltage. Paragraphs [0064- 73].
Regarding claim 12, Sasaki et al disclose in figure 4 that, wherein the controller (200) comprises at least one comparator configured to compare the sensing voltage and the reference voltage.
Regarding claim 13, Sasaki et al disclose in figure 4 that, wherein the controller (200) comprises: an input terminal (Vzt) configured to check the input voltage(Vn2); an output terminal (Vcs,) configured to check the output voltage; a voltage divider terminal (Vzt) configured to check the divided voltage; a switching terminal configured to check a switching control signal applied to the switch from the controller(200); a sensing terminal (Vcs) configured to check the sensing voltage; and a reference voltage terminal configured to check the reference voltage(Vadm). Paragraphs [0059-73].
Regarding claim 14, Sasaki et al disclose in figure 4 that, wherein the target circuit comprises: at least one light emitting device(502); and at least one inductor(L) connected in series with the light emitting device(502), and wherein the switch(M1) is configured to switch a current in the at least one inductor(L).
tput the reference voltage having a varied set value(see abstract and claim 1 of Sasaki et al ), wherein the switch(M1) is turned off in response to the sensing voltage and the reference voltage being substantially identical to each other. Paragraphs [0059-0073].
Regarding claim 16, Sasaki et al disclose in figure 4 that, wherein the controlling comprises: (202) for comparing the sensing voltage (Vcs) and the reference voltage(Vadm); and outputting a switching control signal for turning off the switch(M1), by a controller(200), in response to the sensing voltage and the reference voltage being substantially identical to each other. Paragraphs [0010, 0017, 0084].
Regarding claim 17, Sasaki et al disclose in figure 4 that, wherein logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a low value based on an increase amount of the input voltage, in response to the input voltage and the output voltage increasing simultaneously. Paragraphs [0064-73].
Regarding claim 17, Sasaki et al disclose in figure 4 that, wherein (logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a high value based on a decrease amount of the input voltage, in response to the input voltage and the output voltage decreasing simultaneously. Paragraphs [0059-0073].
Regarding claim 16, Sasaki et al disclose in figure 4 that, wherein ( logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to 
Regarding claim 20, Sasaki et al disclose in figure 4 that, (logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a high value based on a decrease amount of the output voltage, in response to the input voltage being constant and the output voltage decreasing. Paragraphs [0059-0073].
Regarding claim 21, Sasaki et al disclose in figure 4 that, wherein the measuring of the output voltage(Vcs) measures a divided voltage generated by a voltage divider(R11-R12, C11) including resistors and capacitors connected in parallel with the switch.
Regarding claim 22, Sasaki et al disclose in figure 4 that, (logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a low value based on an increase amount of the input voltage, in response to the input voltage and the divided voltage simultaneously increasing, and wherein the regulating of the reference voltage regulates the reference voltage to have a high value based on a decrease amount of the input voltage, in response to the input voltage and the divided voltage decreasing simultaneously. Paragraphs [0059-0073].
Regarding claim 23, Sasaki et al disclose in figure 4 that, (logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a low value based on a decrease amount of the divided voltage, in response to the input voltage being constant and the divided voltage decreasing, and wherein the regulating of the reference voltage regulates the reference voltage to have a high value based on an increase amount of the divided voltage, in response to the input voltage being constant and the divided voltage increasing. Paragraphs [0059-0073].

Sasaki et al also disclose wherein the compensation circuit is configured to output the reference voltage having a varied set value. See abstract for the control circuit has a logic circuit (206) that generates a control pulse such that control pulse is switched to an on/off level that corresponds to an on/off state of switching transistor when set/reset pulse is asserted.
Claim 1 of Sasaki et al also disclose wherein the control circuit comprises: a current limit comparator that asserts a reset pulse when a current detection signal that corresponds to a voltage drop across the detection resistor exceeds a setting value; a zero current detection circuit that asserts a set pulse when a current that flows through the inductor becomes substantially zero; a logic circuit that receives the set pulse and the reset pulse, and that generates a control pulse such that (i) when the set pulse is assert.

Regarding claim 25, Sasaki et al disclose in figure 4 that, wherein the controller (200) turns off the switch (M1) in response to the sensing voltage and the reference voltage being substantially identical to each other. [0063-0073].
Regarding claim 26, Sasaki et al disclose in figure 4 that, wherein the compensation circuit (202, 204, logic (206), (LEB (210), (209) and dimming pulse (240)) comprises either one or both of a first conversion block (204) configured to convert a level of the input voltage and a second conversion block (202) configured to convert a level of the output voltage. [0063-0073].
Regarding claim 27, Sasaki et al disclose in figure 4 that, further comprising: a voltage divider (C11, R11-R12) connected to the switch (M1) and the controller (200), configured to apply a divided voltage to the controller(200).
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Minh D A/ 
Primary Examiner 
Art Unit 2844